Citation Nr: 1426522	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to greater than a 30 percent rating for a right shoulder disability, for the period from April 1, 2003 to November 18, 2007.

2.  Entitlement to greater than a 40 percent rating for a right shoulder disability, for the period beginning November 19, 2007.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1965 and from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002, August 2005, and September 2007 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at an August 2011 Board hearing held at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in January 2012 and April 2013.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that from April 1, 2003, to November 18, 2007, the Veteran's right shoulder disability was manifested by abduction to 65 degrees without pain, and without ankylosis or functional loss not contemplated by the currently assigned rating.

2.  The preponderance of the evidence shows that from November 19, 2007 to present, the Veteran's right shoulder disability is manifested by severely limited flexion and abduction but not by ankylosis or functional loss not contemplated by the currently assigned rating.

3.  The competent evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for greater than a 30 percent rating for a right shoulder disability, for the period from April 1, 2003 to November 18, 2007 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for greater than a 40 percent rating for a right shoulder disability, for the period beginning November 19, 2007 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

3.  The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A September 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating; to the extent that the Veteran was not notified of these regulations prior to the earlier rating decisions, the Board finds that the Veteran is not prejudiced by this lack of notice as the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Records concerning claims made by the Veteran to the Social Security Administration (SSA) disability determination could not be obtained.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The January 2008, March 2009, February 2012 and August 2013 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disability's history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5201 provides for a 30 percent rating when the range of motion of the major arm is limited to midway between the side and shoulder level (45 degrees from side); and the maximum 40 percent rating when limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I.  The February 2012 VA examination report reflects that the Veteran is right-handed; therefore, his service-connected right shoulder disability affects his major (dominant) arm. 

The evidence of record does not establish entitlement under Diagnostic Code 5201 to greater than a 30 percent rating for the period April 1, 2003, to November 18, 2007.  At a May 2004 private visit, abduction was to 85 degrees with pain beginning at 65 degrees.  Accordingly, greater than a 30 percent rating for the period April 1, 2003, to November 18, 2007, under Diagnostic Code 5201 is not warranted.

The evidence of record also does not establish entitlement under Diagnostic Code 5201 to greater than a 40 percent rating for the period beginning November 19, 2007.  At the January 2008 VA examination, right shoulder flexion and abduction was to 110 degrees with pain from 90 to 110 degrees.  At the March 2009 and February 2012 VA examinations, each examiner documented the Veteran's right shoulder flexion and abduction as to 5 degrees, with pain beginning at that position.  At the August 2013 VA examination, the examiner recorded the Veteran's flexion and abduction of the right shoulder as being to 0 degrees; however, it was pointed out that the Veteran was able to abduct his shoulder to 25 degrees during the history portion of the examination, just not during the testing portion.  Further, as noted above, the 40 percent rating assigned effective November 19, 2007 is the maximum schedular rating available under this Diagnostic Code.  Accordingly, greater than a 30 percent rating for the period April 1, 2003, to November 18, 2007, or greater than a 40 percent rating for the period beginning November 19, 2007, under Diagnostic Code 5201 is not warranted.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

However, the assignment of higher ratings is also not warranted on the basis of functional loss.  VA treatment records dated between 2004 and 2009 to include a particularly detailed October 2003 and September 2005 records reflect consistent reports of right shoulder pain, rated 7/10 or higher, but the degree of functional loss resulting from that pain is not demonstrated to be beyond that contemplated by the currently assigned ratings.  The January 2008 VA examiner concluded that there was no pain, weakness, fatigability, incoordination, or lack of endurance of repetitive use noted during range of motion testing.  

Although the February 2012 and August 2013 VA examiners noted that functional loss of the shoulder resulted from less movement than normal, weakness, and pain on movement, both examiners also noted that repetitive use testing could not be conducted due to the Veteran's refusal to engage in such testing, and that the Veteran's right shoulder disability did not rise to the level that amputation with prosthesis would equally serve the Veteran.  The February 2012 VA examiner similarly indicated that the Veteran was unable or unwilling to engage in repetitive use testing.  Despite a finding at an April 2009 VA visit that the Veteran's right shoulder pain was severe, and at a December 2008 VA visit that the Veteran had very limited range of motion, the functional loss shown is already contemplated by the assigned rating; the maximum schedular rating is already in effect.
 
Consideration has been given to whether an increased rating is warranted for either stage of the appeal period based on other diagnostic codes pertaining to the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, as ankylosis of the scapulohumeral articulation and impairment of the clavicle or scapula is not shown, Diagnostic Codes 5200 and 5203 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 (2013).  Similarly, even with evidence of recurrent dislocation of the scapulohumeral joint noted at the August 2013 VA examination, a higher rating is not warranted under Diagnostic Code 5202 as the maximum rating available for recurrent dislocation of the scapulohumeral joint is also 30 percent disabling, and the February 2012 and August 2013 VA examination reports noted that flail shoulder, false flail joint, fibrous union of the humerus, or malunion of the humerus were not present.  38 C.F.R. § 4.71a, Diagnostic Codes 5202 (2013).  Similarly, although the August 2013 VA examination and other records reflect the presence of a surgical scar residual from the Veteran's 2003 shoulder surgery, none of these records indicate the presence of any characteristics on which basis a separate compensable rating would be warranted.  38 C.F.R. § 4.118.

Further, as to the question of whether the Veteran's right shoulder disability is productive of neurologic impairment, the August 2013 VA ruled out such a manifestation.  The examiner explained that a review of the Veteran's record reveals that his radicular complaints have historically involved both upper extremities.  The examiner, while acknowledging the neurological impairment affecting his upper extremities, attributed it to his nonservice-connected cervical spine disability.  The examiner explained that the dermatomal pattern was suggestive of an upper radicular involvement particularly with C5-C6 region and less consistent with a focal neuropathy or a brachial plexopathy.  In short, the examiner opined that the cervical radiculopathy was unrelated to the internal derangement of the right shoulder. 

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right shoulder disability; it is productive of pain, decreased range of motion, and functional impairment, but these manifestations are contemplated in the rating criteria.  Indeed, although the Veteran elected not to move his right upper extremity during testing in August 2013, the examiner's other clinical findings suggest that no actual ankylosis was present, such that the rating criteria would be inadequate.  The rating criteria are therefore adequate to evaluate the Veteran's right shoulder disability and referral for consideration of extraschedular rating is not warranted.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to a claimant's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran's right shoulder disability, his only service-connected disability, is currently rated as 40 percent disabling.  As such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  Therefore, rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but are unable to obtain or maintain gainful employment due to service-connected disorders. 

The evidence of record does not support the assignment of TDIU based on the Veteran's service-connected right shoulder disability.  The January 2008 VA examiner noted the Veteran's report that he last worked in 1995 as a pilot, secondary to musculoskeletal pain symptoms in many joints throughout the body, and concluded that even though the Veteran's chronic pain and discomfort related to his right shoulder condition was persistent, it did not result in enough functional impairment as to impair or impact all of his physical and sedentary employment, secondary only to the service-connected right shoulder disability.  In sum, the Veteran was not as least as likely as not (less than 50/50 probability) due any particular reason at this point to be totally disabled due to his right shoulder condition, especially with respect to sedentary employment; his unemployability is secondary to overall deconditioning secondary to his nonservice-connected conditions.  

Similarly, the August 2013 VA shoulder and arm conditions examiner noted that the Veteran's shoulder condition impacted his ability to work in the sense that he could not perform manual labor with his upper extremity.  These opinions are probative as they consider only the Veteran's service-connected right shoulder disability and not the effect of nonservice-connected disabilities.  They also address types of employment other than that from which the Veteran reports he medically retired in 1995 (airplane pilot).  

In an August 2005 statement, the Veteran's private physician concluded that secondary to degenerative arthritis of multiple joints, with secondary diagnoses of chronic pain and fatigue, that the Veteran was permanently and totally disabled.  Specifically, the restrictions due to these conditions included limiting sitting, standing, walking, and bending; the physician found that the Veteran had been disabled since 1995 and that he would be unable to return to his customary occupation, or to perform the duties of any gainful occupation.  

The Board does not find this opinion probative.  Indeed, the March 2009 VA examiner noted that the Veteran reported having stopped flying commercially in 1995, but did not officially retire until 2006.  Further, the August 2005 opinion takes into account both the Veteran's service-connected right shoulder disability as well as his other, nonservice-connected disabilities.  The criteria for TDIU specifically indicate that no consideration can be given to the effect of nonservice-connected disabilities.  38 C.F.R. § 4.16.  On this basis, the Board finds that the criteria for TDIU are not met.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation higher than 30 percent rating for a right shoulder disability, for the period from April 1, 2003 to November 18, 2007, is denied.

Entitlement to an evaluation higher than 40 percent rating for a right shoulder disability, for the period beginning November 19, 2007, is denied.

Entitlement to a TDIU is denied.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


